DETAILED ACTION
Claims 1-19 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 10, line 6, it appears that the term “on” should be changed to “on a”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 is rejected since it is not clear what is meant by the term “unit” recited in each of lines 5, 9, and 15.  
 Claim 1 is rejected since it is not clear what is meant by the language “referring to” recited in line 10.  
Claim 10 is rejected since it is not clear what is meant by the language “referring to” recited in line 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-5, 7, 10-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (U.S. Pat. Publ. No. 2010/0191501, hereinafter “Kitamura”) in view of Prstojevich et al. (U.S. Pat. Publ. No. 2008/0249736, hereinafter “Prstojevich”).   
Specifically, regarding Claim 1, Kitamura discloses a travelling direction calculation apparatus comprising (Abstract): an acceleration sensor that detects acceleration in three axial directions occurring on a user (¶ [0065]; FIGS. 3 and 7), a vector calculator that calculates a velocity vector from a horizontal component of the acceleration in the stable measurement period (periodic two step data; ¶ [0065], FIG. 1), but does not disclose the claimed units.
However, Prstojevich discloses a period identification unit (inherently disclosed in FIG. 2) that identifies a stable measurement period and an idling leg period based on change in a vertical component of the acceleration detected by the acceleration sensor (“heel strike” to “toe-off” period; ¶¶ [0017]-[0020], FIG. 2), an action determination unit that discriminates between walking and running by referring to the vertical component in the idling leg period (¶ [0025]; via system 100), and a travelling direction decision unit that decides a direction of traveling of the user based on a result of determination performed by the action determination unit and the velocity vector calculated by the vector calculator (¶ [0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prstojevich with the apparatus of Kitamura to accurately measure performance in multiple different athletic environments (e.g., walking and running).
Regarding Claim 2, Kitamura discloses substantially all of the limitations of the present invention but does not disclose the claimed identification.  However, Prstojevich discloses that the period identification unit identifies, as a first time point, a time point when the vertical component of the acceleration takes on a first maximum value (202; FIG. 2), identifies, as a second time point, a time point when the vertical component of the acceleration takes on a second maximum value (206; FIG. 2), and identifies, as the stable measurement period, a period from the identified first time point to the identified second time point (¶ [0017]; FIG. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prstojevich with the apparatus of Kitamura to accurately measure performance in multiple different athletic environments (e.g., walking and running).
Regarding Claim 3, Kitamura discloses substantially all of the limitations of the present invention but does not disclose the claimed identification.  However, Prstojevich discloses that the period identification unit identifies, wherein based on the change in the vertical component of the acceleration, the period identification unit identifies a time point when a heel of a foot of the user lands on ground as the first time point and identifies a time point when a toe of the foot of the user lands on the ground as the second time point (¶ [0017]; FIG. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prstojevich with the apparatus of Kitamura to accurately measure performance in multiple different athletic environments (e.g., walking and running).
Regarding Claim 4, Kitamura discloses substantially all of the limitations of the present invention but does not disclose the claimed identification.  However, Prstojevich discloses that based on the change in the vertical component of the acceleration, the period identification unit identifies a time point when a heel of a first foot of the user lands on ground as the first time point and identifies a time point when a heel of a second foot of the user floats as the second time point (¶ [0017]; FIG. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prstojevich with the apparatus of Kitamura to accurately measure performance in multiple different athletic environments (e.g., walking and running).
Regarding Claim 5, Kitamura discloses substantially all of the limitations of the present invention but does not disclose the claimed integration.  However, Prstojevich discloses that the vector calculator calculates the velocity vector by integrating the horizontal component of the acceleration in the stable measurement period (¶ [0040]; FIG. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prstojevich with the apparatus of Kitamura to accurately measure performance in multiple different athletic environments (e.g., walking and running).
Regarding Claim 7, Kitamura discloses a magnetic field sensor (¶ [0002]), and a coordinate system converter that performs conversion of a coordinate system for the acceleration detected by the acceleration sensor to a coordinate system including two axes respectively extending vertically and horizontally, the conversion being performed based on a direction of a magnetic field detected by the magnetic field sensor, wherein the period identification unit identifies the stable measurement period based on the vertical component of the acceleration in the coordinate system resulting from the conversion performed by the coordinate system converter (¶ [0065], FIGS. 5A-5D). 
Regarding Claims 10-14, 16, and 19, are directed to a method and medium but include the same scope of limitations as those of Claims 1-5 and 7 and are rejected for the same reasons as those shown above.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Prstojevich and further in view of Kulach et al. (U.S. Pat. Publ. No. 2013/0178958, hereinafter “Kulach”).   
The combination of Kitamura and Prstojevich discloses substantially all of the limitations of the present invention, and Kitamura further discloses a coordinate system converter that performs conversion of a coordinate system for the acceleration detected by the acceleration sensor to a coordinate system including two axes respectively extending vertically and horizontally, (¶ [0065], FIGS. 5A-5D), and Kulach further discloses that the period identification unit identifies the stable measurement period based on the vertical component of the acceleration in the coordinate system resulting from the conversion performed by the coordinate system converter (¶ [0017]; FIG. 2). 
The combination of Kitamura and Kulach does not disclose the claimed gyro sensor.  However, Kulach discloses a gyro sensor (¶ [0163]), a conversion being performed based on a rotation angle detected by the gyro sensor (¶¶ [0146], [0163]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulach with the apparatus of Kitamura and Prstojevich to obtain angular position information for a foot of a user to facilitate integration of acceleration vectors to estimate foot speed.
Claims 17 and 18 are directed to a method but include the same scope of limitations as those of Claims 8 and 9 and are rejected for the same reasons as those shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833